       Case: 4:18-cr-00301-JAR Doc. #: 79 Filed: 09/25/19 Page: 1 of 2 PageID #: 258


From:
Benjamin Glaser
27 Waverton Dr.
Saint Louis, MO 63124
September 24, 2019

To:
Judge John A. Ross
Thomas F. Eagleton U.S. Courthouse
Courtroom: 12 North
Chambers: 12.148


Dear Judge Ross,

I am writing to you in regards to my father, William August Glaser (#47678-044)

      My father is a loving father and grandfather. He raised me right and I contribute my
      own success as a husband and father to him.
      He is a great friend and anyone close to him knows that he always does anything
      he can to help someone in need.
•     He always worked hard, served the community, and set a great example for me
      growing up.

I know this was a serious offense and I recognize he was convicted of these crimes. I
am taking the time to write a letter so I can help him serve out his sentence and be
reintroduced back into society as an honest, hard-working man.

After being sentenced, he was asked to turn himself in to the Federal Medical Center
in Lexington due to prior medical conditions. He has been cleared and is now eligible
for transfer.

I am requesting he be transferred to a Federal Prison Camp based on his conviction
and qualification. As previously requested, FPC Yankton or FPC Pensacola would be
the best options for friends and family to visit. If transferring is a burden, I am willing-to
furlough him to any FPC to serve out the remainder of his sentence.

I hope you will use your authority and recommend this request to the Bureau of
Prisons, but I understand that is your rightful choice and decision.

Sincerely,




Benjamin Glaser
                Case: 4:18-cr-00301-JAR Doc. #: 79 Filed: 09/25/19 Page: 2 of 2 PageID #: 259




                                 '    .
     ~-- - "~u,•~;:;~:;:,:bcc::~:•~=-~•-
                                --
                                                              .-----/'\
                                          -"-1, . , ~~.;-.::.:1   ··----~:;;:;i_n
                                                                                    l, - --~/
                                                                                                        ._  {,.:
                                                                                                                      _.
                                                                                                        < ---------~•- ,_•.,---------                                            \ ___ _

         l:IEN GLASER
         27 Waverton Dr                                           RECEIVED                                                                                              ~-!l. t~irnwe PAID
                                                                                                                                                                         sXINT LOUIS, MO
         Ladue, MO 63124                                                                                                                                                 63155
                                                                      SEP 2 5 2019
                                                                                                             Ki 111\1\I
                                                                                                                                                                         SEP211 19
                                                                                                                                                                         AMOUNT

                                                                                                                                                                              $4.05
                   •       • • ••••              8     ••         4   ~¥ MAIL                                       1099                        631021,.                  R23D4M1159D7-11




                                                                                                Judge John A. Ross
                               11111111/1                                                       Chambers: 12 .148
                                                                                                111 South 10th Street
                                                                                                St. Louis, MO 63102 ,




                                                                      E:3i02:±:i :t.25 C009               ii j'j,i ii, iJ 'll i ,-, I, iii I' I;,, ,1, i j i j, i, ii l ii jl Ij j li1 l' ii• ii j j pi, j
I'
l'---------------------------------------
